Title: From Richard Rush to Abigail Smith Adams, 7 March 1816
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington March 7. 1816.
				
				Daily and incessant engagements for the last five weeks at the supreme court of the United-states, the term not being yet ended; together with the necessity for some time before it came on of getting ready for the important business which it was to devolve upon me, have long cut me off from the gratification and advantage which I never fail to derive from the correspondence of your venerable husband.I turn aside for a moment to acknowledge the receipt of your valued favor of the 26th of last month, which came to hand yesterday; and to return my thanks for the personal kindness and esteem, of which it furnishes evidence so flattering and so decisive. The newspapers will by this time have removed the impression under which you were laid. Had there been any foundation for it, I can say, with entire truth, that there live not those mortals in the world whose opinions I would take into more serious consideration and regard upon such a point, than your own, and those of your illustrious husband, as well on account of the kind friendship which I should be sure dictated them, as because I know no others in the world whose own experience, and other ample means, furnish them so largely with the lights most likely to lead to sound conclusions.Mrs Rush is well, and begs permission to make her respectful and affectionate compliments to you. We thank you in our joint names, (it should have been done at an earlier day,) for the letter you were so kind as to write by Mr and Mrs Welles. Their short stay prevented our seeing as much of them as we desired; but we saw enough to discover how agreeable and accomplished a pair they are. Mrs R. heartily joins me in the sentiment, that you never can oblige us more than by bringing us acquainted with such persons. Boston may be proud to send abroad such specimens of mind and manners; as she also well may be of the talents her Dexter is every day displaying in our court here.With a sincere hope that this letter may reach you in better health than when you wrote, I pray you, Madam, to receive at my hands, including also Mr Adams, assurances of the most respectful friendship and attachment.
				
					Richard Rush.
				
				
			